UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	September 30, 2011 Item 1. Schedule of Investments: Putnam VT Absolute Return 500 Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (21.2%) (a) Shares Value Advertising and marketing services (0.1%) Omnicom Group, Inc. 240 $8,842 Aerospace and defense (0.7%) Huntington Ingalls Industries, Inc. (NON) 46 1,119 Lockheed Martin Corp. 298 21,647 Northrop Grumman Corp. 281 14,657 Raytheon Co. 373 15,245 Rockwell Collins, Inc. 217 11,449 Airlines (0.2%) Copa Holdings SA Class A (Panama) 100 6,127 Southwest Airlines Co. 1,009 8,112 Banking (0.4%) Bank of Hawaii Corp. 143 5,205 M&T Bank Corp. 167 11,673 New York Community Bancorp, Inc. 690 8,211 People's United Financial, Inc. 735 8,379 Beverage (0.3%) Dr. Pepper Snapple Group, Inc. 822 31,877 Biotechnology (0.2%) Biogen Idec, Inc. (NON) 190 17,699 Broadcasting (0.1%) Discovery Communications, Inc. Class A (NON) 168 6,320 Cable television (0.1%) IAC/InterActiveCorp. (NON) 314 12,419 Chemicals (0.4%) International Flavors & Fragrances, Inc. 120 6,746 PPG Industries, Inc. 140 9,892 Sherwin-Williams Co. (The) 114 8,472 Sigma-Aldrich Corp. 133 8,218 Valspar Corp. 169 5,274 Commercial and consumer services (0.7%) Ecolab, Inc. 213 10,414 Equifax, Inc. 248 7,624 Expedia, Inc. 298 7,674 Gartner, Inc. (NON) 199 6,939 Moody's Corp. 278 8,465 Priceline.com, Inc. (NON) 33 14,832 Verisk Analytics, Inc. Class A (NON) 273 9,492 Communications equipment (0.1%) Harris Corp. 308 10,525 Computers (1.1%) Apple, Inc. (NON) 180 68,613 Hewlett-Packard Co. 489 10,978 Micros Systems, Inc. (NON) 247 10,846 NetApp, Inc. (NON) 123 4,175 Solera Holdings, Inc. 216 10,908 Conglomerates (0.1%) AMETEK, Inc. 263 8,671 Consumer (0.5%) Kimberly-Clark Corp. 517 36,713 Scotts Miracle-Gro Co. (The) Class A 114 5,084 Tupperware Brands Corp. 109 5,858 Containers (0.1%) Ball Corp. 224 6,948 Distribution (0.1%) W.W. Grainger, Inc. 93 13,907 Electric utilities (0.7%) Alliant Energy Corp. 193 7,465 DPL, Inc. 237 7,143 DTE Energy Co. 217 10,637 Entergy Corp. 177 11,733 Pinnacle West Capital Corp. 182 7,815 Public Service Enterprise Group, Inc. 452 15,083 Westar Energy, Inc. 234 6,182 Electronics (0.1%) L-3 Communications Holdings, Inc. 167 10,349 QLogic Corp. (NON) 291 3,690 Energy (oil field) (0.5%) Core Laboratories NV (Netherlands) 99 8,893 Dresser-Rand Group, Inc. (NON) 200 8,106 FMC Technologies, Inc. (NON) 329 12,370 Oceaneering International, Inc. 242 8,552 Oil States International, Inc. (NON) 127 6,467 Energy (other) (0.1%) Covanta Holding Corp. 395 6,000 Engineering and construction (0.1%) KBR, Inc. 299 7,065 Food (0.4%) ConAgra Foods, Inc. 441 10,681 Corn Products International, Inc. 258 10,124 Hormel Foods Corp. 649 17,536 Forest products and packaging (—%) Sealed Air Corp. 268 4,476 Health-care services (0.9%) AmerisourceBergen Corp. 419 15,616 Cardinal Health, Inc. 435 18,218 Laboratory Corp. of America Holdings (NON) 153 12,095 Lincare Holdings, Inc. 274 6,165 McKesson Corp. 274 19,920 Pharmaceutical Product Development, Inc. 302 7,749 Warner Chilcott PLC Class A (Ireland) (NON) 483 6,907 Insurance (1.9%) ACE, Ltd. 328 19,877 Allied World Assurance Co. Holdings AG 118 6,338 Arch Capital Group, Ltd. (NON) 306 9,999 Aspen Insurance Holdings, Ltd. 230 5,299 Axis Capital Holdings, Ltd. 254 6,589 Berkshire Hathaway, Inc. Class B (NON) 504 35,805 Chubb Corp. (The) 316 18,957 Endurance Specialty Holdings, Ltd. (Bermuda) 151 5,157 Everest Re Group, Ltd. 111 8,811 PartnerRe, Ltd. 137 7,161 RenaissanceRe Holdings, Ltd. 129 8,230 Transatlantic Holdings, Inc. 155 7,521 Travelers Cos., Inc. (The) 402 19,589 Validus Holdings, Ltd. 269 6,703 W.R. Berkley Corp. 318 9,441 Machinery (0.1%) Roper Industries, Inc. 146 10,061 Media (0.3%) McGraw-Hill Cos., Inc. (The) 277 11,357 Viacom, Inc. Class B 355 13,753 Medical technology (0.2%) C.R. Bard, Inc. 143 12,518 Gen-Probe, Inc. (NON) 129 7,385 Metals (0.2%) Newmont Mining Corp. 279 17,549 Natural gas utilities (0.2%) AGL Resources, Inc. 165 6,722 Spectra Energy Corp. 417 10,229 Oil and gas (1.9%) Chevron Corp. 671 62,081 Exxon Mobil Corp. 1,176 85,413 HollyFrontier Corp. 338 8,862 Murphy Oil Corp. 234 10,333 Sunoco, Inc. 245 7,597 Pharmaceuticals (1.1%) Abbott Laboratories 809 41,372 Eli Lilly & Co. 815 30,131 Forest Laboratories, Inc. (NON) 420 12,932 Perrigo Co. 170 16,509 Publishing (—%) Washington Post Co. (The) Class B 12 3,924 Real estate (0.6%) Annaly Capital Management, Inc. (R) 826 13,736 Digital Realty Trust, Inc. (R) 184 10,149 Federal Realty Investment Trust (R) 126 10,384 Jones Lang LaSalle, Inc. 100 5,181 Rayonier, Inc. (R) 261 9,602 Realty Income Corp. (R) 261 8,415 Restaurants (0.5%) Brinker International, Inc. 200 4,184 Darden Restaurants, Inc. 160 6,840 Panera Bread Co. Class A (NON) 50 5,197 Starbucks Corp. 455 16,967 Yum! Brands, Inc. 290 14,323 Retail (1.8%) Advance Auto Parts, Inc. 104 6,042 Amazon.com, Inc. (NON) 150 32,435 AutoZone, Inc. (NON) 39 12,448 Big Lots, Inc. (NON) 156 5,433 Dollar Tree, Inc. (NON) 140 10,515 Herbalife, Ltd. 374 20,046 Kroger Co. (The) 461 10,124 MSC Industrial Direct Co., Inc. 110 6,211 PETsMART, Inc. 163 6,952 Safeway, Inc. 850 14,136 Target Corp. 329 16,134 Wal-Mart Stores, Inc. 431 22,369 Walgreen Co. 271 8,913 Semiconductor (0.4%) Analog Devices, Inc. 521 16,281 KLA-Tencor Corp. 137 5,244 Lam Research Corp. (NON) 124 4,710 Novellus Systems, Inc. (NON) 304 8,287 Shipping (0.4%) J. B. Hunt Transport Services, Inc. 231 8,344 United Parcel Service, Inc. Class B 418 26,397 Software (1.1%) Amdocs, Ltd. (United Kingdom) (NON) 496 13,452 BMC Software, Inc. (NON) 354 13,650 CA, Inc. 843 16,363 Intuit, Inc. (NON) 471 22,344 Microsoft Corp. 1,477 36,763 Technology (0.2%) Avago Technologies, Ltd. 558 18,286 Technology services (1.1%) Accenture PLC Class A 593 31,239 IBM Corp. 401 70,187 Telecommunications (0.2%) American Tower Corp. Class A (NON) 374 20,121 Telephone (0.5%) Verizon Communications, Inc. 1,200 44,160 Textiles (0.1%) Cintas Corp. 292 8,217 Tobacco (0.5%) Lorillard, Inc. 107 11,845 Philip Morris International, Inc. 596 37,178 Transportation services (0.1%) Landstar Systems, Inc. 148 5,855 Total common stocks (cost $2,243,133) MORTGAGE-BACKED SECURITIES (16.2%) (a) Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class ASB, 6.173s, 2051 $78,000 $84,670 Ser. 07-2, Class A2, 5.634s, 2049 57,872 58,408 Ser. 07-1, Class A3, 5.449s, 2049 34,000 35,247 Ser. 06-5, Class A2, 5.317s, 2047 77,978 78,430 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class E, 5.736s, 2036 (F) 66,000 56,892 Ser. 05-C5, Class AJ, 5.1s, 2038 13,000 11,771 Federal Home Loan Mortgage Corp. IFB Ser. 3859, Class SG, IO, 6.471s, 2039 126,989 20,814 IFB Ser. 3856, Class PS, IO, 6.371s, 2040 249,172 38,455 IFB Ser. 3861, Class PS, IO, 6.371s, 2037 479,836 74,524 IFB Ser. 3708, Class SA, IO, 6.221s, 2040 239,329 32,331 Ser. 3934, Class AS, IO, 4 1/2s, 2041 (FWC) 192,000 38,820 Ser. 3934, Class BS, IO, 4 1/2s, 2041 (FWC) 390,000 72,272 Federal National Mortgage Association IFB Ser. 11-101, Class BS, IO, 5.85s, 2039 230,000 35,655 GE Capital Commercial Mortgage Corp. FRB Ser. 04-C3, Class B, 5.522s, 2039 82,000 82,138 Ser. 07-C1, Class AAB, 5.477s, 2049 82,000 85,319 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 83,000 83,574 Government National Mortgage Association IFB Ser. 10-85, Class SD, IO, 6.42s, 2038 116,917 18,543 IFB Ser. 11-11, Class PS, IO, 6.37s, 2040 95,925 16,050 IFB Ser. 10-31, Class HS, IO, 6.37s, 2039 170,968 27,593 IFB Ser. 10-42, Class CS, IO, 6.27s, 2040 88,194 14,309 IFB Ser. 10-53, Class SA, IO, 6.27s, 2039 441,904 70,669 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB19, Class ASB, 5.915s, 2049 80,000 85,036 LB-UBS Commercial Mortgage Trust Ser. 03-C5, Class F, 4.843s, 2037 83,000 75,530 Ser. 03-C3, Class G, 4.392s, 2037 65,000 63,700 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 81,000 84,689 Wachovia Bank Commercial Mortgage Trust Ser. 06-C26, Class APB, 5.997s, 2045 76,058 80,811 Ser. 07-C30, Class APB, 5.294s, 2043 81,000 85,064 Ser. 05-C17, Class B, 5.287s, 2042 10,000 8,888 Total mortgage-backed securities (cost $1,579,927) PURCHASED OPTIONS OUTSTANDING (4.3%) (a) Expiration date/ Contract strike price amount Value SPDR S&P rust (Call) Dec-11/$132.00 $4,327 $4,165 SPDR S&P rust (Put) Mar-12/$102.00 3,008 19,823 SPDR S&P rust (Put) Feb-12/$97.00 2,945 13,709 SPDR S&P rust (Put) Jan-12/$112.00 2,854 24,639 SPDR S&P rust (Put) Dec-11/$108.00 3,140 18,316 SPDR S&P rust (Put) Nov-11/$114.00 2,993 20,123 SPDR S&P rust (Put) Oct-11/$112.00 2,823 11,374 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 14, 2026. Sep-16/3.49 89,361 7,785 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 14, 2026. Sep-16/3.49 89,361 5,736 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 3, 2022. Aug-12/3.37 151,389 15,393 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 3, 2022. Aug-12/3.37 151,389 1,429 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 126,157 14,326 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 126,157 12,738 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.36 126,157 1,196 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 1, 2022. Jul-12/3.52 126,157 961 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 50,463 5,692 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 30, 2022. Jul-12/3.51 50,463 384 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 126,157 14,530 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 27, 2022. Jul-12/3.5375 126,157 916 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25, 2022. Jul-12/3.54 78,964 9,116 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 25 2022. Jul-12/3.54 78,964 565 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 125,679 14,006 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 24, 2022. Jul-12/3.49 125,679 954 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 26, 2022. Mar-12/2.075 156,000 5,471 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR-BBA maturing March 26, 2022. Mar-12/2.075 156,000 2,994 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 23, 2014. Mar-12/0.52 282,000 1,153 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 23, 2014. Mar-12/0.52 282,000 282 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 24, 2022. Feb-12/2.0525 156,000 5,162 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR-BBA maturing February 24, 2022. Feb-12/2.0525 156,000 2,694 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 3, 2014. Feb-12/0.555 305,240 931 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 3, 2014. Feb-12/0.555 305,240 354 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 25, 2022. Jan-12/2.03 156,000 4,802 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing January 25, 2022. Jan-12/2.03 156,000 2,337 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 5, 2014. Jan-12/0.545 305,240 836 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 5, 2014. Jan-12/0.545 305,240 299 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 4, 2014. Dec-11/0.61 141,000 266 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.61% versus the three month USD-LIBOR-BBA maturing January 4, 2014. Dec-11/0.61 141,000 224 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 3, 2014. Dec-11/0.6075 152,000 307 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 0.6075% versus the three month USD-LIBOR-BBA maturing January 3, 2014. Dec-11/0.6075 152,000 234 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 28, 2021. Dec-11/2.01 156,000 4,343 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.01% versus the three month USD-LIBOR-BBA maturing December 28, 2021. Dec-11/2.01 156,000 1,899 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 56,652 15,949 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 23, 2013. Dec-11/0.476 282,000 962 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.476% versus the three month USD-LIBOR-BBA maturing December 23, 2013. Dec-11/0.476 282,000 130 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.0625% versus the three month USD-LIBOR-BBA maturing December 23, 2041. Dec-11/4.0625 56,652 76 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 21, 2013. Dec-11/0.53 282,000 753 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.53% versus the three month USD-LIBOR-BBA maturing December 21, 2013. Dec-11/0.53 282,000 223 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 19, 2021. Dec-11/2.355 185,000 5,310 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 19,2021. Dec-11/2.355 185,000 2,237 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 19, 2016. Dec-11/1.3525 185,000 1,293 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 1.3525% versus the three month USD-LIBOR-BBA maturing December 19, 2016. Dec-11/1.3525 185,000 1,249 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 19, 2041. Dec-11/0.745 228,000 912 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.745% versus the three month USD-LIBOR-BBA maturing December 19, 2041 Dec-11/0.745 228,000 440 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 4.035% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/4.035 207,492 57,336 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/2.99 274,437 23,157 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.99% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/2.99 274,437 7,569 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 4.035% versus the three month USD-LIBOR-BBA maturing December 14, 2041. Dec-11/4.035 207,492 228 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 5, 2013. Dec-11/0.5325 305,240 705 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5325% versus the three month USD-LIBOR-BBA maturing December 5, 2013. Dec-11/0.5325 305,240 217 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November 23, 2021. Nov-11/3.21 99,273 9,667 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.21% versus the three month USD-LIBOR-BBA maturing November23, 2021. Nov-11/3.21 99,273 30 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing November 22, 2014. Nov-11/3.11 42,969 4,183 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing November 22, 2014. Nov-11/3.11 42,969 596 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 17, 2021. Nov-11/2.3175 185,000 4,488 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing November 17, 2021. Nov-11/2.3175 185,000 1,598 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 17, 2016. Nov-11/1.30 185,000 1,032 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.30% versus the three month USD-LIBOR-BBA maturing November 17, 2016. Nov-11/1.30 185,000 879 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 17, 2014. Nov-11/0.715 228,000 756 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.715% versus the three month USD-LIBOR-BBA maturing November 17, 2014 Nov-11/0.715 228,000 301 Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 3, 2013. Nov-11/0.5175 305,240 641 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 0.5175% versus the three month USD-LIBOR-BBA maturing November 3, 2013. Nov-11/0.5175 305,240 171 Option on an interest rate swap with Barclay's Bank PLC for the right to receive a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 86,501 8,309 Option on an interest rate swap with Barclay's Bank PLC for the right to pay a fixed rate of 3.17% versus the three month USD-LIBOR-BBA maturing October 21, 2021. Oct-11/3.17 86,501 — Total purchased options outstanding (cost $266,688) COMMODITY LINKED NOTES (1.7%) (a) Principal amount Value UBS AG/Jersey Branch144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Essence Index) (Jersey) $158,000 $157,721 Total commodity Linked Notes (cost $158,000) INVESTMENT COMPANIES (0.6%) (a) Shares Value SPDR S&P rust 531 $60,093 Total investment Companies (cost $66,469) SHORT-TERM INVESTMENTS (61.6%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% (e) 778,081 $778,081 U.S. Treasury Bills with an effective yield of 0.125%, March 8, 2012 (SEGSF) $1,000,000 999,448 U.S. Treasury Bills with an effective yield of 0.085%, November 10, 2011 (SEG) (SEGSF) 2,000,000 1,999,810 U.S. Treasury Bills with an effective yield of 0.069%, October 13, 2011 2,000,000 1,999,953 Total short-term investments (cost $5,777,292) TOTAL INVESTMENTS Total investments (cost $10,091,509) (b) FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $6,316,589) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 10/19/11 $145,460 $157,342 $(11,882) Brazilian Real Buy 10/19/11 3,173 3,604 (431) British Pound Buy 10/19/11 35,614 36,355 (741) Canadian Dollar Buy 10/19/11 11,681 12,315 (634) Chilean Peso Buy 10/19/11 3,463 3,880 (417) Czech Koruna Sell 10/19/11 1,391 1,338 (53) Euro Sell 10/19/11 18,383 18,675 292 Hungarian Forint Buy 10/19/11 3,661 4,059 (398) Japanese Yen Sell 10/19/11 220,301 219,406 (895) Mexican Peso Buy 10/19/11 4,615 5,197 (582) Norwegian Krone Buy 10/19/11 50,273 54,490 (4,217) Russian Ruble Buy 10/19/11 12 14 (2) Singapore Dollar Sell 10/19/11 17,909 19,028 1,119 South African Rand Sell 10/19/11 6,455 7,242 787 South Korean Won Sell 10/19/11 40,537 44,327 3,790 Swedish Krona Sell 10/19/11 570 610 40 Swiss Franc Buy 10/19/11 26,184 27,595 (1,411) Taiwan Dollar Sell 10/19/11 926 912 (14) Turkish Lira Buy 10/19/11 2,524 2,661 (137) Barclays Bank PLC Australian Dollar Sell 10/19/11 56,460 60,714 4,254 Brazilian Real Sell 10/19/11 20,516 23,203 2,687 British Pound Buy 10/19/11 70,603 72,055 (1,452) Canadian Dollar Buy 10/19/11 479 504 (25) Chilean Peso Sell 10/19/11 10,000 11,174 1,174 Czech Koruna Sell 10/19/11 5,053 5,423 370 Euro Buy 10/19/11 104,396 109,458 (5,062) Hungarian Forint Sell 10/19/11 20,585 22,754 2,169 Indian Rupee Sell 10/19/11 22,779 23,958 1,179 Japanese Yen Buy 10/19/11 51,022 50,761 261 Malaysian Ringgit Sell 10/19/11 10,581 11,222 641 Mexican Peso Sell 10/19/11 10,462 11,610 1,148 New Zealand Dollar Buy 10/19/11 6,634 7,235 (601) Norwegian Krone Sell 10/19/11 16,968 17,479 511 Philippines Peso Buy 10/19/11 33,827 34,932 (1,104) Philippines Peso Sell 10/19/11 33,827 33,410 (417) Polish Zloty Sell 10/19/11 2,001 2,025 24 Russian Ruble Buy 10/19/11 12 13 (1) Singapore Dollar Buy 10/19/11 35,282 38,092 (2,810) South Korean Won Sell 10/19/11 23,366 25,546 2,180 Swedish Krona Sell 10/19/11 1,170 1,251 81 Swiss Franc Buy 10/19/11 26,957 28,262 (1,305) Taiwan Dollar Sell 10/19/11 4,871 5,095 224 Thai Baht Buy 10/19/11 8,638 9,024 (386) Turkish Lira Buy 10/19/11 6,767 7,135 (368) Citibank, N.A. Australian Dollar Sell 10/19/11 55,686 60,191 4,505 Brazilian Real Buy 10/19/11 9,571 10,864 (1,293) British Pound Buy 10/19/11 53,265 54,325 (1,060) Canadian Dollar Buy 10/19/11 22,022 23,232 (1,210) Chilean Peso Sell 10/19/11 4,891 5,468 577 Czech Koruna Buy 10/19/11 6,411 6,819 (408) Euro Sell 10/19/11 74,607 77,806 3,199 Japanese Yen Buy 10/19/11 35,172 35,017 155 Mexican Peso Sell 10/19/11 11,016 12,262 1,246 Norwegian Krone Sell 10/19/11 444 482 38 Singapore Dollar Sell 10/19/11 3,521 3,543 22 South African Rand Buy 10/19/11 24,882 27,952 (3,070) South Korean Won Sell 10/19/11 16,881 18,485 1,604 Swedish Krona Sell 10/19/11 14,168 15,170 1,002 Swiss Franc Sell 10/19/11 221 233 12 Taiwan Dollar Sell 10/19/11 1,579 1,651 72 Credit Suisse AG Australian Dollar Buy 10/19/11 102,171 111,313 (9,142) Brazilian Real Buy 10/19/11 423 478 (55) British Pound Sell 10/19/11 229,773 234,872 5,099 Canadian Dollar Buy 10/19/11 10,628 11,352 (724) Chilean Peso Buy 10/19/11 45 50 (5) Czech Koruna Buy 10/19/11 3,656 3,995 (339) Euro Sell 10/19/11 35,291 36,456 1,165 Hungarian Forint Sell 10/19/11 6,184 6,483 299 Japanese Yen Buy 10/19/11 73,831 73,360 471 Malaysian Ringgit Buy 10/19/11 32,024 34,313 (2,289) Mexican Peso Sell 10/19/11 13,680 15,035 1,355 Norwegian Krone Buy 10/19/11 38,550 41,634 (3,084) Polish Zloty Buy 10/19/11 3,002 3,285 (283) Russian Ruble Sell 10/19/11 161 175 14 Singapore Dollar Buy 10/19/11 2,526 2,556 (30) South African Rand Sell 10/19/11 8,347 9,227 880 South Korean Won Sell 10/19/11 33,565 36,966 3,401 Swedish Krona Sell 10/19/11 1,740 1,863 123 Swiss Franc Sell 10/19/11 107,939 113,778 5,839 Taiwan Dollar Buy 10/19/11 860 970 (110) Turkish Lira Sell 10/19/11 54 57 3 Deutsche Bank AG Australian Dollar Sell 10/19/11 17,916 19,239 1,323 British Pound Sell 10/19/11 264,606 269,973 5,367 Canadian Dollar Sell 10/19/11 71,715 75,471 3,756 Chilean Peso Sell 10/19/11 4,879 5,469 590 Czech Koruna Sell 10/19/11 1,184 1,376 192 Euro Sell 10/19/11 28,581 29,572 991 Hungarian Forint Sell 10/19/11 14,336 15,861 1,525 Malaysian Ringgit Sell 10/19/11 13,993 14,788 795 Mexican Peso Sell 10/19/11 130 144 14 Norwegian Krone Sell 10/19/11 34,603 37,552 2,949 Philippines Peso Buy 10/19/11 6,074 5,978 96 Philippines Peso Sell 10/19/11 6,074 6,287 213 Polish Zloty Buy 10/19/11 7,974 9,294 (1,320) Singapore Dollar Sell 10/19/11 3,444 3,484 40 South Korean Won Sell 10/19/11 23,102 25,269 2,167 Swedish Krona Sell 10/19/11 11,434 11,291 (143) Swiss Franc Buy 10/19/11 35,906 37,840 (1,934) Taiwan Dollar Sell 10/19/11 11,196 11,720 524 Turkish Lira Buy 10/19/11 2,417 2,546 (129) Goldman Sachs International Australian Dollar Sell 10/19/11 34,380 37,169 2,789 British Pound Buy 10/19/11 34,521 35,238 (717) Canadian Dollar Sell 10/19/11 11,394 11,929 535 Chilean Peso Buy 10/19/11 3,450 3,864 (414) Euro Sell 10/19/11 19,323 19,886 563 Hungarian Forint Buy 10/19/11 36,636 40,789 (4,153) Japanese Yen Sell 10/19/11 54,059 53,740 (319) Norwegian Krone Sell 10/19/11 23,342 25,320 1,978 Polish Zloty Buy 10/19/11 3,123 3,412 (289) South African Rand Sell 10/19/11 9,596 10,760 1,164 Swedish Krona Sell 10/19/11 22,575 24,165 1,590 Swiss Franc Buy 10/19/11 37,674 39,656 (1,982) HSBC Bank USA, National Association Australian Dollar Sell 10/19/11 56,170 60,725 4,555 British Pound Buy 10/19/11 35,614 36,335 (721) Euro Buy 10/19/11 115,265 120,994 (5,729) Japanese Yen Buy 10/19/11 24,815 24,672 143 New Zealand Dollar Buy 10/19/11 5,109 5,570 (461) Philippines Peso Buy 10/19/11 6,071 5,964 107 Philippines Peso Sell 10/19/11 6,071 6,277 206 Singapore Dollar Sell 10/19/11 24,797 26,680 1,883 South Korean Won Buy 10/19/11 82,378 90,411 (8,033) Swiss Franc Sell 10/19/11 3,977 6,269 2,292 Taiwan Dollar Sell 10/19/11 4,260 4,457 197 JPMorgan Chase Bank, N.A. Australian Dollar Sell 10/19/11 56,267 60,847 4,580 Brazilian Real Buy 10/19/11 687 776 (89) British Pound Buy 10/19/11 83,256 84,708 (1,452) Canadian Dollar Sell 10/19/11 52,661 55,634 2,973 Chilean Peso Buy 10/19/11 8,527 9,509 (982) Czech Koruna Buy 10/19/11 49 289 (240) Euro Sell 10/19/11 60,517 63,308 2,791 Hungarian Forint Sell 10/19/11 9,757 10,784 1,027 Japanese Yen Buy 10/19/11 60,061 59,666 395 Malaysian Ringgit Sell 10/19/11 14,024 14,773 749 Mexican Peso Sell 10/19/11 209 232 23 New Zealand Dollar Buy 10/19/11 9,913 10,809 (896) Norwegian Krone Sell 10/19/11 11,893 13,090 1,197 Polish Zloty Sell 10/19/11 3,214 3,146 (68) Russian Ruble Buy 10/19/11 12 13 (1) Singapore Dollar Buy 10/19/11 48,140 52,035 (3,895) South African Rand Sell 10/19/11 10,301 11,425 1,124 South Korean Won Sell 10/19/11 11,638 12,608 970 Swedish Krona Buy 10/19/11 11,712 12,538 (826) Swiss Franc Buy 10/19/11 35,243 37,127 (1,884) Taiwan Dollar Sell 10/19/11 4,497 4,622 125 Thai Baht Sell 10/19/11 9,416 9,646 230 Royal Bank of Scotland PLC (The) Australian Dollar Sell 10/19/11 66,338 71,223 4,885 Brazilian Real Sell 10/19/11 8,725 9,854 1,129 British Pound Buy 10/19/11 26,867 26,490 377 Canadian Dollar Buy 10/19/11 33,991 36,307 (2,316) Chilean Peso Buy 10/19/11 4,941 5,530 (589) Czech Koruna Buy 10/19/11 8,889 9,463 (574) Euro Buy 10/19/11 4,965 5,926 (961) Hungarian Forint Sell 10/19/11 14,431 15,620 1,189 Indian Rupee Buy 10/19/11 11,171 11,916 (745) Japanese Yen Buy 10/19/11 25,899 25,742 157 Malaysian Ringgit Sell 10/19/11 26,577 28,292 1,715 Mexican Peso Buy 10/19/11 10,706 11,930 (1,224) New Zealand Dollar Buy 10/19/11 76 83 (7) Norwegian Krone Sell 10/19/11 25,649 27,864 2,215 Polish Zloty Buy 10/19/11 5,852 6,604 (752) Russian Ruble Sell 10/19/11 158 172 14 Singapore Dollar Sell 10/19/11 18,751 20,124 1,373 South African Rand Buy 10/19/11 24,894 27,911 (3,017) South Korean Won Sell 10/19/11 32,097 35,099 3,002 Swedish Krona Sell 10/19/11 3,670 3,936 266 Swiss Franc Sell 10/19/11 148,485 156,170 7,685 Taiwan Dollar Buy 10/19/11 10,963 11,490 (527) Turkish Lira Sell 10/19/11 9,129 9,629 500 State Street Bank and Trust Co. Australian Dollar Buy 10/19/11 146,623 158,390 (11,767) Brazilian Real Sell 10/19/11 30,246 34,286 4,040 British Pound Buy 10/19/11 82,006 84,097 (2,091) Canadian Dollar Buy 10/19/11 32,746 34,847 (2,101) Czech Koruna Sell 10/19/11 6,438 6,912 474 Euro Buy 10/19/11 23,751 24,942 (1,191) Hungarian Forint Sell 10/19/11 20,575 22,729 2,154 Indonesian Rupiah Sell 10/19/11 3,598 3,347 (251) Japanese Yen Buy 10/19/11 28,505 28,302 203 Malaysian Ringgit Buy 10/19/11 31,930 34,179 (2,249) Mexican Peso Sell 10/19/11 3,175 3,480 305 Norwegian Krone Sell 10/19/11 35,064 38,021 2,957 Philippines Peso Buy 10/19/11 6,076 5,979 97 Philippines Peso Sell 10/19/11 6,076 6,284 208 Polish Zloty Sell 10/19/11 45,691 49,896 4,205 Russian Ruble Buy 10/19/11 12 13 (1) South African Rand Sell 10/19/11 12,676 14,220 1,544 South Korean Won Buy 10/19/11 295 226 69 Swedish Krona Buy 10/19/11 44 47 (3) Swiss Franc Buy 10/19/11 36,679 38,642 (1,963) Taiwan Dollar Sell 10/19/11 14,859 15,546 687 Thai Baht Sell 10/19/11 7,867 8,079 212 Turkish Lira Sell 10/19/11 2,578 2,716 138 UBS AG Australian Dollar Sell 10/19/11 62,658 66,187 3,529 Brazilian Real Buy 10/19/11 47,008 53,230 (6,222) British Pound Buy 10/19/11 82,318 83,653 (1,335) Canadian Dollar Sell 10/19/11 11,203 11,270 67 Czech Koruna Sell 10/19/11 5,036 5,515 479 Euro Sell 10/19/11 58,371 62,013 3,642 Hungarian Forint Buy 10/19/11 35,327 39,030 (3,703) Indian Rupee Sell 10/19/11 11,360 12,022 662 Japanese Yen Sell 10/19/11 104,350 103,618 (732) Mexican Peso Buy 10/19/11 12,939 14,364 (1,425) New Zealand Dollar Sell 10/19/11 32,484 35,422 2,938 Norwegian Krone Buy 10/19/11 39,695 43,116 (3,421) Polish Zloty Buy 10/19/11 5,912 6,830 (918) Russian Ruble Sell 10/19/11 167 182 15 Singapore Dollar Sell 10/19/11 10,562 11,364 802 South African Rand Sell 10/19/11 12,268 13,762 1,494 South Korean Won Buy 10/19/11 85,034 92,851 (7,817) Swedish Krona Sell 10/19/11 12,150 13,506 1,356 Swiss Franc Buy 10/19/11 36,900 38,878 (1,978) Taiwan Dollar Buy 10/19/11 6,876 7,193 (317) Thai Baht Buy 10/19/11 8,648 9,036 (388) Turkish Lira Sell 10/19/11 107 113 6 Westpac Banking Corp. Australian Dollar Sell 10/19/11 78,831 85,248 6,417 British Pound Buy 10/19/11 24,524 25,834 (1,310) Canadian Dollar Sell 10/19/11 287 303 16 Euro Sell 10/19/11 5,367 5,722 355 Japanese Yen Buy 10/19/11 77,452 76,982 470 New Zealand Dollar Buy 10/19/11 10,828 11,800 (972) Norwegian Krone Sell 10/19/11 24,299 26,595 2,296 Swedish Krona Buy 10/19/11 33,029 35,365 (2,336) Swiss Franc Buy 10/19/11 23,643 24,906 (1,263) Total FUTURES CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) NASDAQ 100 Index E-Mini (Long) 1 $42,690 Dec-11 $(1,327) S&P 500 Index E-Mini (Short) 2 112,600 Dec-11 6,721 S&P Mid Cap 400 Index E-Mini (Long) 4 311,560 Dec-11 (30,168) U.S. Treasury Bond 20 yr (Long) 4 570,500 Dec-11 21,867 U.S. Treasury Note 10 yr (Short) 2 260,188 Dec-11 (941) Total WRITTEN OPTIONS OUTSTANDING at 9/30/11 (premiums received $426,187) (Unaudited) Contract Expiration date/ amount strike price Value SPDR S&P rust 17,818 Oct-11/128.00 2,316 SPDR S&P rust (Put) 3,008 Mar-12/90.00 11,521 SPDR S&P rust (Put) 2,945 Feb-12/85.00 7,604 SPDR S&P rust (Put) 2,010 Dec-12/100.00 8,167 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 22, 2026. 295,474 Aug-16/3.625 17,669 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 22, 2026. 295,474 Aug-16/3.625 27,730 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 8, 2026. 53,754 Aug-16/5.35 1,438 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 8, 2026. 53,754 Aug-16/4.35 7,227 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 5, 2026. 71,477 Aug-16/4.28 3,064 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 5, 2026. 71,477 Aug-16/4.28 9,309 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 3, 2026. 80,526 Aug-16/4.68 2,835 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 3, 2026. 80,526 Aug-16/4.68 12,449 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 67,105 Jul-16/4.67 2,369 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August 2, 2026. 67,105 Jul-16/4.67 10,334 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 67,105 Jul-16/4.80 2,221 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August 1, 2026. 67,105 Jul-16/4.80 10,898 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 26,842 Jul-16/4.80 888 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 28, 2026. 26,842 Jul-16/4.80 4,359 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 67,105 Jul-16/4.815 2,201 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July 27, 2026. 67,105 Jul-16/4.815 10,965 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 42,002 Jul-16/4.79 1,430 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 26, 2026. 42,002 Jul-16/4.79 6,810 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 66,851 Jul-16/4.74 2,325 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 22, 2026. 66,851 Jul-16/4.74 10,625 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 24, 2021. 468,449 Jun-16/4.61 8,812 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 24, 2021. 468,449 Jun-16/4.61 41,163 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 14, 2026. 212,304 Jun-16/4.77 6,927 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.78% versus the three month USD-LIBOR-BBA maturing June 14, 2026. 930,341 Jun-16/4.78 30,422 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 14, 2026. 212,304 Jun-16/4.77 34,109 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.78% versus the three month USD-LIBOR-BBA maturing June 14, 2026. 930,341 Jun-16/4.78 150,529 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 61,726 Jun-16/4.815 2,029 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June 10, 2026. 61,726 Jun-16/4.815 10,145 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 5, 2024. 49,758 Aug-14/4.20 1,288 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August 5, 2024. 49,758 Aug-14/4.20 6,821 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 41,465 Jul-14/4.19 1,074 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July 31, 2024. 41,465 Jul-14/4.19 5,670 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 16,586 Jul-14/4.34 391 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 41,465 Jul-14/4.35 970 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 16,586 Jul-14/4.34 2,440 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July 30, 2024. 41,465 Jul-14/4.35 6,129 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 41,465 Jul-14/4.3725 954 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July 29, 2024. 41,465 Jul-14/4.375 6,199 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 25,954 Jul-14/4.36 599 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July 24, 2024. 25,954 Jul-14/4.36 3,860 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23 2024. 41,308 Jul-14/4.29 996 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July 23 2024. 41,308 Jul-14/4.29 5,941 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 15, 2022. 95,200 Aug-12/2.855 1,817 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 15, 2022. 95,200 Aug-12/2.855 6,116 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA August 14, 2022. 67,100 Aug-12/2.73 1,512 Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 14, 2022. 67,100 Aug-12/2.73 3,768 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 14, 2016. 189,771 Dec-11/1.29 979 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.29% versus the three month USD-LIBOR-BBA maturing December 14, 2016. 189,771 Dec-11/1.29 1,543 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.26% versus the three month USD-LIBOR-BBA maturing November 22, 2016. 32,761 Nov-11/1.26 125 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.26% versus the three month USD-LIBOR-BBA maturing November 22, 2016. 32,761 Nov-11/1.26 226 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 16, 2041. 130,900 Nov-11/3.425 511 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 3.425% versus the three month USD-LIBOR-BBA maturing November 16, 2041. 130,900 Nov-11/3.425 20,134 Option on an interest rate swap with Barclay's Bank PLC for the obligation to receive a fixed rate of 2.47% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 273,726 Oct-11/2.47 — Option on an interest rate swap with Barclay's Bank PLC for the obligation to pay a fixed rate of 1.97% versus the three month USD-LIBOR-BBA maturing October 11, 2016. 273,726 Oct-11/1.97 9,331 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $2,063,100 $237 7/8/13 0.68% 3 month USD-LIBOR-BBA $(6,172) 230,200 — 9/23/13 3 month USD-LIBOR-BBA 0.45% (552) 209,000 — 9/26/13 3 month USD-LIBOR-BBA 0.5075% (269) 33,000 — 9/30/21 3 month USD-LIBOR-BBA 2.1825% 227 135,000 — 8/9/13 0.553% 3 month USD-LIBOR-BBA (25) JPY 8,000,000 — 9/21/21 0.98375% 6 month JPY-LIBOR-BBA 352 Barclays Bank PLC $51,000 — 9/15/20 2.032% 3 month USD-LIBOR-BBA (215) 135,000 — 9/19/20 2.12% 3 month USD-LIBOR-BBA (1,521) 202,000 — 9/19/13 3 month USD-LIBOR-BBA 0.51% (239) 42,000 — 9/19/41 3 month USD-LIBOR-BBA 3.035% 3,043 48,000 — 9/20/20 2.136% 3 month USD-LIBOR-BBA (603) 192,500 — 9/21/13 3 month USD-LIBOR-BBA 0.4925% (301) 319,300 — 9/22/13 0.4775% 3 month USD-LIBOR-BBA 598 50,000 — 9/22/21 3 month USD-LIBOR-BBA 2.18% 363 17,000 — 9/22/41 2.975% 3 month USD-LIBOR-BBA (1,013) 209,000 — 9/26/13 3 month USD-LIBOR-BBA 0.50625% (276) 286,000 — 9/27/13 3 month USD-LIBOR-BBA 0.5175% (318) 133,000 — 9/28/21 2.041% 3 month USD-LIBOR-BBA 799 1,023,000 — 9/28/13 3 month USD-LIBOR-BBA 0.511043% (1,298) 45,000 — 9/29/41 3 month USD-LIBOR-BBA 2.857% 1,545 41,000 — 9/29/21 3 month USD-LIBOR-BBA 2.155% 181 346,000 — 9/30/13 3 month USD-LIBOR-BBA 0.53% (314) 38,000 — 9/30/21 2.165% 3 month USD-LIBOR-BBA (200) 433,000 — 9/30/16 1.25625% 3 month USD-LIBOR-BBA (132) 1,000 — 10/3/41 2.8175% 3 month USD-LIBOR-BBA (26) 115,000 — 10/3/13 3 month USD-LIBOR-BBA 0.543% (78) 32,000 — 10/4/21 2.089% 3 month USD-LIBOR-BBA 67 381,000 — 6/28/21 3 month USD-LIBOR-BBA 3.042% 35,975 30,000 — 6/28/41 3 month USD-LIBOR-BBA 3.88% 7,743 100,000 — 6/29/14 3 month USD-LIBOR-BBA 3.85488% 25,305 200,000 — 6/30/13 0.66% 3 month USD-LIBOR-BBA (686) 200,000 — 6/30/14 3 month USD-LIBOR-BBA 3.92% 53,349 204,000 — 7/8/13 0.6775% 3 month USD-LIBOR-BBA (624) 357,000 — 7/12/13 0.7225% 3 month USD-LIBOR-BBA (1,398) 21,000 — 7/12/41 4.0825% 3 month USD-LIBOR-BBA (6,280) 87,000 — 7/13/41 3.948% 3 month USD-LIBOR-BBA (23,539) 341,000 — 7/13/13 0.645% 3 month USD-LIBOR-BBA (807) 37,000 — 7/14/41 3.88% 3 month USD-LIBOR-BBA (9,475) 25,000 — 7/20/13 3 month USD-LIBOR-BBA 0.66% 64 89,000 — 7/20/21 3.014% 3 month USD-LIBOR-BBA (7,959) 5,000 — 7/20/41 3.888% 3 month USD-LIBOR-BBA (1,286) 72,985 (1,124) 9/21/21 3 month USD-LIBOR-BBA 3.14% 5,869 29,000 — 7/22/21 3.049% 3 month USD-LIBOR-BBA (2,683) 496,900 (1,218) 7/22/20 2.86% 3 month USD-LIBOR-BBA (40,097) 18,000 — 7/25/21 3 month USD-LIBOR-BBA 3.126% 1,789 39,000 — 7/25/41 3 month USD-LIBOR-BBA 3.97% 10,691 222,000 — 7/28/13 3 month USD-LIBOR-BBA 0.635% 441 22,000 — 7/28/41 3 month USD-LIBOR-BBA 3.9675% 6,014 30,000 — 8/1/21 3.06% 3 month USD-LIBOR-BBA (2,782) 112,000 — 8/2/13 0.6425% 3 month USD-LIBOR-BBA (233) 27,000 — 8/2/41 3.8925% 3 month USD-LIBOR-BBA (6,942) 28,000 — 8/2/21 3 month USD-LIBOR-BBA 3.0215% 2,494 171,000 — 8/3/13 0.5875% 3 month USD-LIBOR-BBA (165) 12,000 — 8/3/21 3 month USD-LIBOR-BBA 2.931% 968 59,000 — 8/3/41 3.83375% 3 month USD-LIBOR-BBA (14,433) 82,000 — 8/4/41 3.6108% 3 month USD-LIBOR-BBA (16,190) 155,000 — 8/5/13 0.576% 3 month USD-LIBOR-BBA (107) 12,000 — 8/5/21 3 month USD-LIBOR-BBA 2.698% 707 13,000 — 8/9/41 3.48375% 3 month USD-LIBOR-BBA (2,213) 57,000 — 8/9/41 3 month USD-LIBOR-BBA 3.49% 9,777 22,000 — 8/9/21 2.711% 3 month USD-LIBOR-BBA (1,316) 11,000 — 8/9/41 3 month USD-LIBOR-BBA 3.575% 2,084 4,000 — 8/17/41 3.343% 3 month USD-LIBOR-BBA (559) 74,000 — 8/17/13 3 month USD-LIBOR-BBA 0.45% (148) 6,000 — 8/17/21 3 month USD-LIBOR-BBA 2.39% 177 397,700 1,158 8/17/21 3 month USD-LIBOR-BBA 2.4% 13,252 9,000 — 8/23/21 2.215% 3 month USD-LIBOR-BBA (116) 125,000 — 8/31/21 2.348% 3 month USD-LIBOR-BBA (3,087) 81,000 — 8/31/13 0.509% 3 month USD-LIBOR-BBA 80 106,000 — 9/6/20 2.231% 3 month USD-LIBOR-BBA (2,290) 22,000 — 9/6/41 3.2375% 3 month USD-LIBOR-BBA (2,554) 61,000 — 9/6/13 3 month USD-LIBOR-BBA 0.4925% (85) 228,000 — 9/6/21 2.3875% 3 month USD-LIBOR-BBA (6,299) 407,000 — 9/6/13 3 month USD-LIBOR-BBA 0.48875% (600) 79,000 — 9/8/21 3 month USD-LIBOR-BBA 2.17% 586 79,000 — 9/8/21 3 month USD-LIBOR-BBA 2.18% 660 21,000 — 9/8/41 3 month USD-LIBOR-BBA 2.958% 1,199 709,000 — 9/8/13 0.52875% 3 month USD-LIBOR-BBA 500 95,000 — 9/8/21 3 month USD-LIBOR-BBA 2.186% 846 37,000 — 9/12/20 2.032% 3 month USD-LIBOR-BBA (163) 672,000 — 9/13/13 0.52% 3 month USD-LIBOR-BBA 608 283,000 — 9/13/21 2.145% 3 month USD-LIBOR-BBA (1,342) 64,000 — 9/13/41 2.975% 3 month USD-LIBOR-BBA (3,858) 115,000 — 9/15/13 3 month USD-LIBOR-BBA 0.5275% (92) EUR 30,000 — 9/29/21 6 month EUR-EURIBOR-REUTERS 2.532% 8 EUR 68,000 — 10/4/21 2.542% 6 month EUR-EURIBOR-REUTERS (86) GBP 43,000 — 9/26/21 6 month GBP-LIBOR-BBA 2.54% (327) Citibank, N.A. $12,000 — 9/23/21 2.136% 3 month USD-LIBOR-BBA (38) 3,000 — 9/23/13 3 month USD-LIBOR-BBA 0.459% (7) 2,472,000 (1,140) 9/26/13 0.49% 3 month USD-LIBOR-BBA 2,918 7,400 (87) 9/26/21 3 month USD-LIBOR-BBA 2.09% (97) 370,000 — 9/30/18 3 month USD-LIBOR-BBA 1.73625% 913 329,000 — 10/3/13 0.55625% 3 month USD-LIBOR-BBA 135 279,750 — 10/3/20 3 month USD-LIBOR-BBA 2.04% 968 253,500 — 10/3/21 2.159% 3 month USD-LIBOR-BBA (1,120) 16,000 — 10/3/41 3 month USD-LIBOR-BBA 2.804% 367 5,943 — 7/27/21 3 month USD-LIBOR-BBA 3.06% 553 2,377 — 7/28/21 3 month USD-LIBOR-BBA 3.04375% 218 17,000 — 8/8/41 3.5825% 3 month USD-LIBOR-BBA (3,249) 26,000 — 8/8/41 3.517% 3 month USD-LIBOR-BBA (4,610) 135,000 — 8/9/13 0.5525% 3 month USD-LIBOR-BBA (24) SEK 407,000 — 9/19/21 2.675% 3 month SEK-STIBOR-SIDE (1,012) SEK 111,000 — 10/3/21 2.555% 3 month SEK-STIBOR-SIDE (99) SEK 112,000 — 10/4/21 2.5% 3 month SEK-STIBOR-SIDE (18) Credit Suisse International $236,000 — 9/20/13 0.52125% 3 month USD-LIBOR-BBA 224 249,100 — 9/21/13 0.5% 3 month USD-LIBOR-BBA 348 10,000 — 9/22/21 2.15125% 3 month USD-LIBOR-BBA (46) 320,000 — 9/29/13 3 month USD-LIBOR-BBA 0.52375% (327) 391,650 — 10/3/20 3 month USD-LIBOR-BBA 2.055% 1,849 354,900 — 10/3/21 2.172% 3 month USD-LIBOR-BBA (1,991) 13,000 — 8/5/21 3 month USD-LIBOR-BBA 2.745% 822 25,000 — 8/8/13 3 month USD-LIBOR-BBA 0.57375% 15 135,000 — 8/9/13 0.5525% 3 month USD-LIBOR-BBA (24) 9,000 — 8/18/21 2.4055% 3 month USD-LIBOR-BBA (278) 9,000 — 8/18/41 3 month USD-LIBOR-BBA 3.3688% 1,307 8,000 — 8/24/41 3.0775% 3 month USD-LIBOR-BBA (667) 350,300 — 8/31/13 3 month USD-LIBOR-BBA 0.493% (459) 1,043,500 — 8/31/13 3 month USD-LIBOR-BBA 0.5125% (963) 343,500 — 8/31/21 2.43125% 3 month USD-LIBOR-BBA (11,129) 79,000 — 9/8/21 3 month USD-LIBOR-BBA 2.17% 586 36,000 — 9/14/41 2.944% 3 month USD-LIBOR-BBA (1,933) 55,000 — 9/14/13 3 month USD-LIBOR-BBA 0.53875% (31) CHF 62,000 — 9/28/21 6 month CHF-LIBOR-BBA 1.405% (344) Deutsche Bank AG $17,000 — 9/14/21 3 month USD-LIBOR-BBA 2.145% 79 100,000 — 9/19/14 3 month USD-LIBOR-BBA 0.6625% (188) 251,000 — 9/27/18 3 month USD-LIBOR-BBA 1.515% (3,058) 286,000 — 9/27/13 3 month USD-LIBOR-BBA 0.5175% (315) 41,000 — 9/29/21 3 month USD-LIBOR-BBA 2.165% 219 33,000 — 9/30/21 3 month USD-LIBOR-BBA 2.1875% 242 447,600 — 10/3/20 3 month USD-LIBOR-BBA 2.034% 1,325 405,600 — 10/3/21 2.153% 3 month USD-LIBOR-BBA (1,566) 42,000 — 10/4/13 3 month USD-LIBOR-BBA 0.56125% (14) 240,200 128 7/18/14 3 month USD-LIBOR-BBA 0.96% 2,249 29,000 — 7/21/21 3 month USD-LIBOR-BBA 3.057% 2,706 396,000 — 7/27/13 0.6325% 3 month USD-LIBOR-BBA (771) 25,000 — 7/27/41 3.95% 3 month USD-LIBOR-BBA (6,745) 5,943 — 8/1/21 3 month USD-LIBOR-BBA 3.06375% 553 13,367 — 8/5/21 2.698% 3 month USD-LIBOR-BBA (788) 5,161 — 8/8/20 2.547% 3 month USD-LIBOR-BBA (261) 22,000 — 8/8/21 3 month USD-LIBOR-BBA 2.645% 1,183 135,000 — 8/9/13 0.5525% 3 month USD-LIBOR-BBA (24) 506,700 — 8/12/16 3 month USD-LIBOR-BBA 1.255% 1,524 109,700 — 8/12/41 3.32% 3 month USD-LIBOR-BBA (14,854) 219,900 — 8/15/41 3.300791% 3 month USD-LIBOR-BBA (28,832) 66,300 — 8/16/21 3 month USD-LIBOR-BBA 2.4775% 2,496 85,000 — 8/16/16 1.24% 3 month USD-LIBOR-BBA (172) 33,000 — 8/16/21 3 month USD-LIBOR-BBA 2.435% 1,113 75,724 — 8/22/21 2.195% 3 month USD-LIBOR-BBA (837) 68,100 — 8/22/21 3 month USD-LIBOR-BBA 2.218% 898 104,100 — 8/24/16 1.23% 3 month USD-LIBOR-BBA (105) 174,200 — 8/24/21 2.271% 3 month USD-LIBOR-BBA (3,123) 1,255,500 — 8/30/13 3 month USD-LIBOR-BBA 0.5075% (1,296) 324,400 — 8/30/21 2.4075% 3 month USD-LIBOR-BBA (9,717) 206,600 — 8/31/13 3 month USD-LIBOR-BBA 0.4925% (273) 173,900 — 9/12/13 3 month USD-LIBOR-BBA 0.5% (225) 123,900 — 9/12/21 3 month USD-LIBOR-BBA 2.2125% 1,365 74,000 — 9/12/41 3.065% 3 month USD-LIBOR-BBA (5,869) 89,000 — 9/14/16 1.175% 3 month USD-LIBOR-BBA 268 Goldman Sachs International 229,900 4,024 9/15/41 3 month USD-LIBOR-BBA 2.95% 16,638 135,000 — 9/19/20 2.13375% 3 month USD-LIBOR-BBA (1,676) 202,000 — 9/19/13 3 month USD-LIBOR-BBA 0.515% (215) 42,000 — 9/19/41 3 month USD-LIBOR-BBA 3.05% 3,176 4,000 — 9/20/41 3.065% 3 month USD-LIBOR-BBA (315) 240,000 — 6/8/18 2.52375% 3 month USD-LIBOR-BBA (15,434) 181,900 — 9/21/13 0.5% 3 month USD-LIBOR-BBA 254 6,000 — 9/21/21 2.1875% 3 month USD-LIBOR-BBA (48) 231,700 — 9/22/13 0.478% 3 month USD-LIBOR-BBA 426 201,200 — 9/23/13 3 month USD-LIBOR-BBA 0.4525% (473) 169,000 — 9/26/13 3 month USD-LIBOR-BBA 0.50625% (221) 128,000 — 9/26/21 3 month USD-LIBOR-BBA 1.93875% (1,958) 335,617 (12,200) 9/29/41 3 month USD-LIBOR-BBA 3.99% 79,273 106,000 — 7/1/41 4.02625% 3 month USD-LIBOR-BBA (30,543) 30,000 — 9/28/41 2.69625% 3 month USD-LIBOR-BBA (18) 294,000 — 9/28/13 3 month USD-LIBOR-BBA 0.5125% (364) 38,000 — 9/29/21 3 month USD-LIBOR-BBA 2.15125% 155 37,000 — 10/3/13 3 month USD-LIBOR-BBA 0.558% (14) 155,800 — 7/19/21 3 month USD-LIBOR-BBA 3.075% 14,825 280,100 112 7/20/16 1.79% 3 month USD-LIBOR-BBA (8,465) 31,000 — 7/21/13 0.665% 3 month USD-LIBOR-BBA (82) 24,000 — 7/21/21 3.06125% 3 month USD-LIBOR-BBA (2,249) 26,000 — 7/21/41 3.935% 3 month USD-LIBOR-BBA (6,945) 5,000 — 7/25/13 3 month USD-LIBOR-BBA 0.65625% 12 43,000 — 7/25/21 3 month USD-LIBOR-BBA 3.0675% 4,041 11,000 — 7/25/41 3 month USD-LIBOR-BBA 3.9325% 2,928 302,000 — 7/25/13 0.65625% 3 month USD-LIBOR-BBA (737) 213,000 — 7/26/21 3.09125% 3 month USD-LIBOR-BBA (20,467) 132,000 — 7/26/13 3 month USD-LIBOR-BBA 0.63% 252 86,000 — 7/26/41 3 month USD-LIBOR-BBA 3.93625% 22,955 177,000 — 7/28/13 3 month USD-LIBOR-BBA 0.61875% 294 33,000 — 7/28/41 3.935% 3 month USD-LIBOR-BBA (8,795) 28,000 — 8/2/41 3.8725% 3 month USD-LIBOR-BBA (7,080) 34,000 — 8/2/41 3.81625% 3 month USD-LIBOR-BBA (8,194) 5,943 — 8/2/21 3 month USD-LIBOR-BBA 2.918% 473 28,000 — 8/3/41 3.754% 3 month USD-LIBOR-BBA (6,378) 136,000 — 8/4/13 0.58875% 3 month USD-LIBOR-BBA (130) 38,000 — 8/4/41 3.718% 3 month USD-LIBOR-BBA (8,363) 28,000 — 8/4/41 3.711% 3 month USD-LIBOR-BBA (6,121) 40,000 — 8/4/41 3 month USD-LIBOR-BBA 3.6225% 7,997 34,000 — 8/5/41 3.593% 3 month USD-LIBOR-BBA (6,582) 20,000 — 8/5/21 2.722% 3 month USD-LIBOR-BBA (1,223) 13,000 — 8/9/41 3.48375% 3 month USD-LIBOR-BBA (2,213) 17,000 — 8/9/41 3 month USD-LIBOR-BBA 3.54% 3,095 28,000 — 8/10/41 3.435% 3 month USD-LIBOR-BBA (4,476) 107,500 — 8/15/41 3.365% 3 month USD-LIBOR-BBA (15,551) 132,700 — 8/16/21 3 month USD-LIBOR-BBA 2.47% 4,903 90,000 — 8/24/16 1.235% 3 month USD-LIBOR-BBA (113) 70,000 — 8/24/21 3 month USD-LIBOR-BBA 2.2625% 1,200 180,000 — 9/1/13 0.4975% 3 month USD-LIBOR-BBA 227 85,000 — 9/1/20 2.225% 3 month USD-LIBOR-BBA (1,829) 20,000 — 9/1/41 3 month USD-LIBOR-BBA 3.195% 2,150 40,000 — 9/13/13 3 month USD-LIBOR-BBA 0.52125% (35) 22,000 — 9/13/41 3.023% 3 month USD-LIBOR-BBA (1,549) 24,000 — 9/13/21 3 month USD-LIBOR-BBA 2.16625% 161 EUR 100,000 — 9/29/21 6 month EUR-EURIBOR-REUTERS 2.54% 150 KRW 172,000,000 — 9/19/16 3.395% 3 month KRW-CD-KSDA-BLOOMBERG 336 JPMorgan Chase Bank, N.A. $82,000 — 6/7/41 3 month USD-LIBOR-BBA 4.005% 23,488 286,000 — 9/27/13 3 month USD-LIBOR-BBA 0.5175% (315) 64,000 (2,144) 9/8/41 3 month USD-LIBOR-BBA 4.0275% 15,921 231,300 — 7/11/13 0.715% 3 month USD-LIBOR-BBA (876) 78,000 — 9/29/21 3 month USD-LIBOR-BBA 2.18% 524 30,000 — 9/30/21 3 month USD-LIBOR-BBA 2.203% 263 61,000 — 10/3/21 3 month USD-LIBOR-BBA 2.184% 410 146,000 — 10/4/13 3 month USD-LIBOR-BBA 0.58% 6 5,920 — 7/22/21 3 month USD-LIBOR-BBA 3.046% 546 3,720 — 7/26/21 3 month USD-LIBOR-BBA 3.08% 354 22,000 — 8/8/41 3.466% 3 month USD-LIBOR-BBA (3,664) 12,000 — 8/8/41 3.4275% 3 month USD-LIBOR-BBA (1,901) 10,000 — 8/9/41 3.485% 3 month USD-LIBOR-BBA (1,705) 21,000 — 8/10/21 3 month USD-LIBOR-BBA 2.577% 994 203,000 — 8/19/13 0.4475% 3 month USD-LIBOR-BBA 419 17,000 — 8/19/41 3.299% 3 month USD-LIBOR-BBA (2,217) 80,000 — 8/19/21 3 month USD-LIBOR-BBA 2.3675% 2,180 18,000 — 8/23/41 3 month USD-LIBOR-BBA 3.088% 1,541 342,000 — 8/23/13 3 month USD-LIBOR-BBA 0.485% (470) 29,000 — 8/23/21 3 month USD-LIBOR-BBA 2.243% 447 165,300 — 8/31/13 3 month USD-LIBOR-BBA 0.5% (194) 28,000 — 9/2/13 0.486% 3 month USD-LIBOR-BBA 42 3,000 — 9/2/41 3.187% 3 month USD-LIBOR-BBA (317) 69,000 — 9/2/21 3 month USD-LIBOR-BBA 2.35% 1,690 16,000 — 9/14/13 3 month USD-LIBOR-BBA 0.535% (10) 151,000 — 9/14/21 3 month USD-LIBOR-BBA 2.124% 411 236,000 — 9/14/21 2.1575% 3 month USD-LIBOR-BBA (1,370) 28,000 — 9/15/41 2.984% 3 month USD-LIBOR-BBA (1,737) 64,000 — 9/19/21 3 month USD-LIBOR-BBA 2.266% 986 58,000 — 9/19/16 3 month USD-LIBOR-BBA 1.231% (33) CAD 30,000 — 9/21/21 3 month CAD-BA-CDOR 2.3911% (62) CAD 19,000 — 9/27/21 3 month CAD-BA-CDOR 2.415% (7) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. baskets 2,535 $— 7/30/12 3 month USD-LIBOR-BBA A basket (GDX) of common stocks $(7,357) Barclays Bank PLC $75,837 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (1,045) 118,263 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (2,481) Citibank, N.A. 290 — 9/26/12 (3 month USD-LIBOR-BBA) Netflix Inc. 5,022 41,496 — 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 572 baskets 4,147 — 7/30/12 (3 month USD-LIBOR-BBA) A basket (CGPUTSB6) of common stocks 93,905 Credit Suisse International $1,048,919 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools (1,251) 23,610 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools (325) Deutsche Bank AG 29,031 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic TRS Index 6.00% 30 year Fannie Mae pools 480 Goldman Sachs International shares 1,992 — 5/2/12 (1 month USD-LIBOR-BBA) iShares MSCI Emerging Markets Index (12,940) UBS, AG $1,148 — 5/24/12 3 month USD-LIBOR-BBA minus 0.35% MSCI Daily Total Return Net USD Index 42,634 4,880 — 5/24/12 (3 month USD-LIBOR-BBA plus 0.60%) A basket (UBSEMBSK) of common stocks (55,337) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Belgium Government International Bond, 3.8s, 6/4/12 — $(5,118) $250,000 6/20/16 (100 bp) $11,413 Deutsche Bank AG DJ CDX NA IG Series 17 Index — 34,517 1,750,000 12/20/16 100 bp (1,558) JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 17 Version 1 Index — 99,375 1,000,000 12/20/16 500 bp (21,708) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2011. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won SEK Swedish Krona Key to holding's abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds IFB Inverse Floating Rate Bonds IO Interest Only SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 2, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $9,384,657. (b) The aggregate identified cost on a tax basis is $10,091,509, resulting in gross unrealized appreciation and depreciation of $180,107 and $359,297, respectively, or net unrealized depreciation of $179,190. (NON) Non-income-producing security. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $555 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $10,583,137 and $9,805,056, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $6,399,300 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, and to generate additional income for the portfolio. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 3,900,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 3,200,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk, and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $9,300,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to manage exposure to credit risk, to gain exposure to specific markets/countries, and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $2,200,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates, and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $13,900,000 on interest rate swap contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk and market risk, and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $1,800,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $395,376 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $229,976. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $60,627 $— $— Capital goods 88,191 — — Communication services 76,700 — — Conglomerates 8,671 — — Consumer cyclicals 284,047 — — Consumer staples 233,878 — — Energy 224,674 — — Financials 266,412 — — Health care 225,216 — — Technology 386,890 — — Transportation 54,835 — — Utilities and power 83,009 — — Total common stocks $— $— Commodity linked notes — 157,721 — Investment Companies 60,093 — — Mortgage-backed securities — 1,520,202 — Purchased options outstanding — 403,861 — Short-term investments 778,081 4,999,211 — Sums by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts 13,494 Futures contracts (3,848) Written options (550,284) Interest rate swap contracts (21,405) Total return swap contracts 61,877 Credit default contracts (140,627) Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $16,531 $157,158 Foreign exchange contracts 175,084 161,590 Equity contracts 260,431 136,737 Interest rate contracts 764,492 997,985 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 29, 2011
